Citation Nr: 0801529	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches, claimed 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue, 
claimed as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for sleep disturbance, 
claimed as a qualifying chronic disability under 38 C.F.R. § 
3.317.

5.  Entitlement to service connection for a gastrointestinal 
condition, claimed as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to November 
1988, from January 1991 to June 1991, and from February 2003 
to November 2003.  He had service in Southwest Asia from 
February 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that the veteran requested a Board hearing in 
his August 2005 substantive appeal.  By correspondence dated 
June 2006, the RO informed the veteran that a Board 
videoconference hearing had been scheduled for him in August 
2006, and that he could not have the hearing if he did not 
respond within 15 days.  The veteran never responded.  Thus, 
the request for a Board hearing is considered withdrawn.  

The issues of service connection for chronic fatigue, sleep 
disturbance, and a gastrointestinal condition, all claimed as 
qualifying chronic disabilities under 38 C.F.R. § 3.317, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing a 
current diagnosis of PTSD.  

2.  The evidence of record shows that the veteran complained 
of headaches during his period of service in the Southwest 
Asia theater of operations during the Persian Gulf War, that 
he has complained of having the condition since that time, 
and that he has been diagnosed as having headaches.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  With resolution of all reasonable doubt in the veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

PTSD

The veteran seeks service connection for PTSD.  Service 
connection for PTSD in particular requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (implementing the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997)); see also 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Gaines v. West, 11 Vet. App. 
353 (1998) (specific finding required as to whether the 
veteran engaged in combat with the enemy).  

Here, the veteran lists three stressors in his April 2005 
PTSD questionnaire: (1) seeing a young Iraqi girl struck by a 
military vehicle outside of Main Supply Route (MSR) Garma in 
April 2003; (2) witnessing Iraqi citizens digging up Iraqi 
corpses near MSR Anderson in May 2003; and (3) experiencing a 
stomach condition, dehydration, and diarrhea while at Camp 
Cedar I in June 2003.  The veteran submitted a lay statement 
from a fellow serviceman in the 281st Transportation Company 
who served in his platoon which corroborated his alleged 
stressors.  

However, review of the record finds no diagnosis of PTSD, the 
first requirement for establishing service connection.  38 
C.F.R. § 3.304(f); see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (a service connection claim requires evidence of a 
current disability).  Initially, the Board notes that the 
veteran's personal belief that he has PTSD is clearly 
implicit in his claim seeking service-connected disability 
compensation for it.  However, as a lay person, the veteran 
is not competent to offer an opinion as to whether he has a 
psychiatric disorder or what the appropriate diagnosis is.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

In the report of a January 2004 VA PTSD examination, the 
examiner explained that he did not find sufficient evidence 
and symptomatology to warrant the diagnosis of PTSD.  In 
fact, the examiner found no diagnosable psychiatric disorder 
at all.  This opinion is based on the examiner's review of 
the claims folder and examination and interview of the 
veteran.  There is no other competent evidence of record as 
to the issue of psychiatric diagnosis.    

In the veteran's November 2003 claim, he indicated that he 
was not being treated for any of his claimed conditions.  The 
January 2004 report of the VA examination noted that the 
veteran reported being seen through the "veteran center," 
but there is no other indication or evidence of post-service 
medical treatment.  By letter dated February 2005, the 
veteran was asked to identify the location of the Vet Center 
and his dates of treatment so that the RO could request his 
VA treatment records.  However, the veteran did not respond 
to this request.  

In summary, there is no competent evidence of a current 
diagnosis of PTSD, as is required by regulation.  38 C.F.R. § 
3.304(f).  Therefore, the Board finds that the preponderance 
of the evidence is against service connection for PTSD.  38 
U.S.C.A. § 5107(b).  

Headaches

The veteran also seeks service connection for headaches.  The 
law provides for compensation for a Persian Gulf veteran with 
a qualifying chronic disability that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (1) an undiagnosed illness; (2) a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome; or (3) any 
diagnosed illness that VA determined by regulation to warrant 
presumptive service connection.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i) (2007).  

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  Signs or symptoms which may be manifestations 
of an undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).    

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2011.  38 C.F.R. § 3.317(a)(1)(i).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Here, the veteran's service medical records contain a 
September 2003 Post-Deployment Health Assessment in which the 
veteran reported that he suffered from headaches during his 
deployment in Southeast Asia.  The veteran filed his claim 
for service connection for headaches on November 24, 2003, 
and he separated from service on November 27, 2003.  However, 
at his March 2004 VA Gulf War guidelines examination, he 
indicated that his headaches did not begin until his first 
week back from Iraq.  The headaches were described as being 
between his eyes and sharp with intermittent bordered vision, 
but no aura.  His headaches occurred daily and varied in 
length, although they were not accompanied by nausea or 
vomiting.  The veteran indicated that stress triggered the 
headaches.  The examiner concluded that the veteran had a 
"constellation of symptoms," but could not diagnose any 
specific neurological disease disorders.  

The veteran is uniquely competent to testify to whether and 
when he had headaches.  Grottveit, 5 Vet. App. at 93.  In 
addition, the Board notes that the evidence shows the veteran 
has been complaining of headaches starting in service and 
continued to do so in post-service examinations for a period 
exceeding six months.  Although the Gulf War guidelines 
examiner speculated that the headaches may be related to the 
stress of the veteran's service and his readjustment to life 
at home, there is no definitive evidence that the headaches 
were caused by a supervening event or condition.  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds sufficient evidence to establish service 
connection for headaches as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  To that extent, the appeal is 
granted. 

The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2003 and February 2005 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran submitted written statements from 
himself as well as a fellow serviceman who served with him in 
Southeast Asia.  

In addition, the appellant was afforded VA medical 
examinations in January 2004 and March 2004.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for PTSD is denied.

Service connection for headaches is granted.


REMAND

The veteran also seeks service connection for chronic 
fatigue, sleep disturbance, and a gastrointestinal condition, 
all claimed as qualifying chronic disabilities under 38 
C.F.R. § 3.317.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002) ; 38 C.F.R. § 3.159(c)(4) 
(2007).  

In his September 2003 Post-Deployment Health Assessment, the 
veteran indicated that he was currently "feeling tired after 
sleeping" and suffered from frequent indigestion, and that 
he also suffered from diarrhea earlier in his deployment.  
Although a May 2003 medical treatment note diagnosed the 
veteran's gastrointestinal condition as acute 
gastroenteritis, post-service records find his 
gastrointestinal system to be normal.  Specifically, a 
January 2004 VA radiology report found his esophagus, 
stomach, duodenal bulb, duodenal sweep, and visualized 
proximal small bulb to be within normal limits.  The examiner 
at his January 2004 VA examination found his bowel sounds to 
be within normal limits, with no palpable masses or 
tenderness to palpation, and the veteran reported no nausea, 
vomiting, or diarrhea at the time.  However, the veteran 
maintains that he still suffers from a gastrointestinal 
condition.  As it is presently unclear whether the veteran 
suffers from a current gastrointestinal condition, and if so, 
whether it can be attributed to a known clinical diagnosis, a 
remand is needed for an examination to clarify the diagnosis.  

In addition, the veteran claims that he is "tired a lot," 
although he stated at his January 2004 VA examination that 
the fatigue does not interfere with his usual activities.  As 
the current nature and severity of the veteran's claimed 
chronic fatigue and sleep disturbance are unclear from the 
record, a remand is also necessary to gather additional 
evidence and obtain an examination for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he submit signed statements 
from persons having personal knowledge of 
his disabilities which include the 
following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown.  Each statement should describe 
exactly what the person observed and 
mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his claimed chronic fatigue, sleep 
disturbance, and gastrointestinal 
condition.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner is asked to 
state which symptoms and abnormal physical 
findings can be attributed to a known 
clinical diagnosis and which cannot be 
attributed to a known clinical diagnosis.  
For those symptoms and conditions that are 
not attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability.  The 
examiner should express an opinion as to 
when such a symptom or condition initially 
manifested itself and whether it is to be 
regarded as "chronic" (i.e. as having 
existed for six months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a six-
month period).  The rationale for all 
opinions expressed should be provided in a 
legible report.

3.  The RO should then readjudicate the 
claims on appeal.  If the disposition of 
any claim remains unfavorable to the 
appellant, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


